DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/117697 (U.S. Patent 11,196,521) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claims 1, 6, 11 and 16 are directed to a method and/or apparatus for transmitting/receiving channel state information reference signals in a communication system.  The independent claims are presented in a manner that defines the claimed invention and further differentiates from the prior art references.  Specifically, independent claims 1 and 11 were similarly amended to show: “…acquiring, by a user equipment (UE), from a base station, a configuration for a resource set including a resource set identifier and, information for at least one CSI-RS resource, wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI- RS resources per resource set and CSI-RS repetition is defined based on the configuration for the resource set; and transmitting, to the base station, channel state information (CSI) based on the configuration for the resource set, wherein the CSI includes an indicator of a selected CSI-RS resource and a power related to the selected CSI-RS resource based on a report configuration associated with the selected CSI-RS resource in case that the CSI-RS repetition is not configured based on the configuration for the resource set.”  On the other hand, independent claims 6 and 16 were similarly amended to show: “…transmitting, by a base station, to a user equipment (UE), a configuration for a resource set including a resource set identifier and; information for at least one CSI-RS resource, wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI- RS resources per resource set and CSI-RS repetition is defined based on the configuration for the resource set; and receiving, from the UE, channel state information (CSI) based on the configuration for the resource set, wherein the CSI includes an indicator of a selected CSI-RS resource and a power related to the selected CSI-RS resource based on a report configuration associated with the selected CSI-RS resource, in case that the CSI-RS repetition information is not configured based on the configuration for the resource set.

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Kang et al. (US 2019/0058517), taken individually or in combination with another reference, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9882816 B2 – relates to a method of mapping CSI-RS (channel state information-reference signal) ports to resource blocks in FD-MIMO (full dimension multiple-input multiple-output) communication system in LTE (Long Term Evolution). 
US 20180027516 A1 – directed to a method in which during a first coverage enhancement sub-frame, transmit a first set of CSI-RS in first CSI-RS frequency resources that include at least a portion of the legacy SIB frequency resources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.